WALKER, Circuit Judge.
The judgment appealed from was rendered on February 4, 1928, at a term of court which ended by adjournment on March 10, 1928. Prior to the adjournment of the court, no action, concerning a bill of exceptions was taken by either court or counsel. Appellee moved to strike from the record the bill of exceptions, which does not show that any exception was reserved to any ruling of the court, and which was approved on July 7, 1928, during a subsequent term of the court, and after the allowance of the appeal on June 14, 1928. In the circumstances disclosed the court had lost jurisdiction of the cause pri- or to the signing of the bill of exceptions, with the result that the bill of exceptions is' subject to be stricken. Exporters v. Butterworth-Judson Co., 258 U. S. 365, 42 S. Ct. 331, 66 L. Ed. 663. The only ruling complained of is one required to be shown by a bill of exceptions.
The bill of exceptions is stricken, and the judgment is affirmed.